The 2d paragraph of the decretal portion of the order is modified to read as follows: Further ordered that Alvin C. Cass and Charles L. Apfel' and all other persons holding partnership assets forthwith turn same over to and surrender them to said receiver, including all partnership real estate and mortgages, books of account, bills and records of liabilities and assets, all corporate stock purchased with the funds of said firm or standing in the name of said firm or either of said partners in the Caudit Traders, Inc., the Casco Traders, Inc., and the Long Beach Automobile & Storage Company, Inc., or any other corporation. As so modified, the order is affirmed, without costs. Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur. Settle order on notice.